[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE #104
This motion is brought to strike counts two and three of the plaintiff's complaint and intervening complaint alleging reckless misconduct. It is the defendants claim that the plaintiff has failed to allege any specific facts to support his claim of recklessness. The court recognizes the split of authority in our CT Page 4397 court in connection with this question. This court has followed those decisions that do not require a plaintiff to allege specific facts of recklessness but only that the plaintiff allege that the defendant has deliberately or recklessly operated his vehicle in violation of appropriate statutes in order to claim treble damages under Section 14-295. see Castillo v. Caporani, Superior Court Judicial District of Fairfield, Docket No. 329702 (April 12, 1996, Ballen, J); St. George v. Connecticut Car Rental, Superior Court Judicial District of Eartford New Britain at Hartford, docket No 554923 (February 27, 1996, Spada J) see also Joseph T. Longo v. Constance W. Hintington et al Judicial District of Waterbury, Docket No 013144 (September 17, 1996, Pellegrino, J); Rita Munn v. Francisco Duarte, Judicial District of Waterbury. Docket No 0131427 (September 19, 1996, Pellegrino, J).The court will deny the defendants Motion to Strike.
PELLEGRINO, J.